The declaration in this case alleges that on or about the 28th day of May, 1913, the Board of Administration of this State purchased a team of horses from claimants for use at the Illinois Soldiers’ Orphans’ Home at Normal, Illinois, for the sum of $385.00; that afterwards one of the horses was returned to claimants for which a credit was allowed the State of $192.50, and that there is due to claimants $197.50. To the declaration, the State filed the general issue and a special plea, setting up that the claimants sold to the State of Illinois, a certain team of horses for the sum of $385.00, and warranted the same to be then sound; and, thereafter, the State returned claimants one of the horses for the reason that the same was not sound, and that the other horse was not returned because of its death due to disease which it had at the time of the sale. There is no dispute as to the law, and the case rests solely upon the facts. The evidence discloses, that but two witnesses testified, one of them a claimant, and the other a Mr. Sales, who examined the horses at the time of the sale, for the State, as to their soundness, qualification and disposition, and afterwards conferred with Mr. Whipp, who was then the purchasing agent of the State, who recommended their purchase and was authorized to purchase the same. The evidence further discloses, that in about five or six days after the sale and delivery one of the horses died, the other being returned to claimants, for which a credit was given the State of $192.50. There was no evidence offered on behalf of the State in support of its special plea, and we are of the opinion that the horses were sound at the time of the sale and delivery to the State, and that claimants are entitled to an award. We, therefore, award claimants the sum of one hundred ninety-two dollars and fifty cents ($192.50).